Citation Nr: 9926919	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-45 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of the veteran's evaluation for Non 
Hodgkin's lymphoma, from 100 percent to noncompensable, 
effective April 1, 1993, was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1952, from September 1952 to August 1956, and from October 
1956 to December 1970.  The record reflects service in 
Vietnam during the Vietnam Era.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which reduced the 
evaluation of service-connected Non Hodgkin's lymphoma from 
100 percent to noncompensable.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Treatment for Non Hodgkin's lymphoma was completed on 
November 1, 1991.

3.  No local recurrence or metastasis has occurred.


CONCLUSION OF LAW

The reduction in the evaluation of the veteran's Non 
Hodgkin's lymphoma from 100 percent to noncompensable, 
effective April 1, 1993, was proper.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 
4.7, 4.10 Codes 7715 and 7709, (1995) and (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1991 the veteran was admitted to a VA Medical 
Center (VAMC) for indications of increasing shortness of 
breath.  Right pleural effusion was revealed on x-ray.  In 
February 1991, he was diagnosed with low grade lymphoma based 
upon lymph node biopsy in the inguinal area, and chemotherapy 
was begun. 

When he was seen for regular chemotherapy in April 1991 a 
computerized tomography (CT) scan of the abdomen revealed 
significant reduction in the size of his abdominal mass.  
Impressions on the CT scan of the chest, abdomen, and pelvis 
revealed that the ill-defined mass in the peri-aortic region 
that began at the hilum of the right kidney extended for 
about 6-7 centimeters and was approximately 2.5-3 
centimeters, in diameter, as compared to 13 centimeters two 
months earlier.  The assessment was low grade Non Hodgkin's 
lymphoma, responding very well to treatment.  

The veteran was admitted to the VAMC in May 1991 for 
treatment of pneumonia.  The report of VA examination 
conducted during this admission reflects a history of large 
perineal mass involving the right renal hilum, head of the 
pancreas and right soleus muscle, a splenomegaly, and right 
sided pleural effusion.  On objective examination no 
lymphadenopathy was palpable in the supraclavicular, axillary 
or inguinal areas.  There were no palpable masses in the 
abdomen, and the spleen was not palpable.  The impressions 
included Non Hodgkin's lymphoma under treatment and acute 
pneumonia right upper lobe under treatment.

In June 1991 the assessment was: clinically, the patient 
looks good, ready for chemotherapy.  In July 1991 it was 
again noted the veteran was responding well to treatment.  

By a rating action in August 1991 service connection was 
granted for Non Hodgkin's lymphoma pursuant to 38 C.F.R. 
§ 3.313 which provides that service in Vietnam during the 
Vietnam Era together with the development of non-Hodgkin's 
lymphoma manifested subsequent to such service is sufficient 
to establish service connection for that disease.

In September 1991, following the completion of six cycles of 
chemotherapy, the tumor measured 4.5 centimeters by 4.8 
centimeters, considered to be dramatically reduced in size.  
The veteran's pleural effusion had cleared and his bone 
marrow was negative for disease.  Radiation therapy was begun 
to convert partial response to complete response.  Radiation 
was completed on November 1, 1991.  In December 1991a CT scan 
indicated the tumor was 5 centimeters by 5.5 centimeters.  A 
repeat CT scan conducted in January 1992 indicated no change 
in tumor size.  There was no pelvic adenopathy.  The 
assessment was lymphoma, stable.  In March 1992 it was noted 
the veteran had Non Hodgkin's lymphoma, stage IV, and was 
doing well.  When he was seen in June 1992 the veteran had no 
complaints and no adenopathy was found on examination.  The 
impression was clinically stable.  

The report of his VA examination in July 1992 states the 
veteran was being followed by the oncology/hematology 
service, and was considered to be stable without medication.  
The veteran's chief complaint at that time was chronic 
peripheral neuritis with paresthesias and dysthesia of the 
feet secondary to chemotherapy.  Physical examination 
revealed no masses in the abdomen, liver, kidney or spleen 
and there was no palpable adenopathy.  The impression was 
1.  Non Hodgkin's lymphoma, stable without treatment on 
present examination.  2.  Peripheral neuritis of the lower 
extremities, secondary to chemotherapy for diagnosis #1, 
symptomatic.  

A private medical report dated in October 1992 indicates CT 
scans failed to demonstrate resolution of the retroperitoneal 
mass, but also showed no progression.  The assessment was 
stable.  

By a rating action in October 1992 the RO proposed to reduce 
the veteran's evaluation for Non Hodgkin's lymphoma to 
zero percent on the basis that he was clinically stable and 
requiring no medication.  The veteran was advised of this 
proposed reduction by letter of October 1992, and he received 
notice of his right to submit evidence in opposition thereto.  

Received in December 1992 was a medical statement signed by a 
service department physician and dated in November 1992 which 
related that while the veteran's overall health had improved 
since his diagnosis and therapy, CT scanning revealed a tumor 
near his kidneys which was responding to therapy, but 
continued to measure approximately 5 centimeters by 5 
centimeters.  It was expected that the veteran would require 
serial scans of his abdomen to ensure his cancer had been 
fully treated and cured.  The veteran continued to experience 
numbness and tingling in the ankles and feet which was 
considered by his oncologists to be attributable to 
chemotherapy medications.  

By a rating action in December 1992 the evaluation of Non 
Hodgkin's lymphoma was reduced to noncompensable, effective 
April 1, 1993.  Separate 10 percent ratings were assigned for 
peripheral neuritis in each lower extremity, secondary to 
chemotherapy for Non Hodgkin's lymphoma.  

No change in the retroperitoneal mass was demonstrated on CT 
scan in January 1993, and the veteran continued to suffer 
from peripheral neuropathy of the feet.  

The report of his March 1997 VA examination stated that 
following the completion of chemotherapy and radiation 
therapy in 1991 the veteran had required no further treatment 
for Non Hodgkin's lymphoma and had experienced no recurrence 
of disease.  There was no palpable lymphadenopathy and no 
masses or tenderness in the abdomen, and the liver, kidney 
and spleen were not palpable.  A chest x-ray performed in 
February 1997 had been normal.  The veteran had difficulty 
walking due to symptomatic feet.  The impression was Non 
Hodgkin's lymphoma treated without known recurrence and 
without residual on current examination.  The examiner stated 
that the veteran was not impaired at all secondary to Non 
Hodgkin's lymphoma.  

VA outpatient treatment records dated in February 1995 to 
February 1997 reflect periodic monitoring for history of Non 
Hodgkin's lymphoma.  In March 1995 it was recorded that the 
veteran, was in complete remission, clinically.  He was 
feeling well, with no fever, chills, sweats, bleeding or 
bruising.  In August 1995 the assessment was indolent 
lymphoma, no evidence of disease.  When the veteran 
complained of an underarm knot in September 1995, no 
lymphadenopathy was found.  A CT scan of the abdomen, 
conducted in June 1996 revealed a soft tissue mass measuring 
6 centimeters by 3 centimeters, slightly increased since the 
previous scan 3 months earlier.  Clinical record dated in 
July 1996 state that a renal ultra sound was scheduled, but 
following consultation with the radiology specialist a flouro 
directed biopsy was conducted.  The pathology report 
indicated fibrous tissue negative for malignancy.  An ultra 
sound conducted in July 1996 showed no retroperitoneal 
abnormalities.  The impression was no sign of recurrence of 
Non Hodgkin's lymphoma.  When the veteran was seen for foot 
symptoms in February 1997 it was recorded that Non Hodgkin's 
lymphoma was stable.

When the veteran testified at his April 1997 personal hearing 
at the RO he indicated that he was seen and monitored 
regularly at the VAMC for multiple medical conditions.  He 
did not know if any of his current medications was for Non 
Hodgkin's lymphoma.  In response to questioning about fatigue 
and weakness, the veteran stated he "got down" and 
"couldn't get up," and that he was unable to walk any 
distance because of foot pain.  

On VA examination conducted in August 1997 it was noted the 
veteran's Non Hodgkin's lymphoma had been in remission and 
not requiring any further treatment since the completion of 
radiation therapy in 1991.  He continued to experience foot 
symptoms attributable to either the effects of prior 
chemotherapy or diabetes mellitus.  The impression included 
1. Non Hodgkin's lymphoma treated with radiation and 
chemotherapy, in remission.  2. Peripheral neuropathy of the 
lower extremities, sensory only.   


Legal Analysis

The Board finds the veteran's claim for restoration of a 
compensable evaluation for Non Hodgkin's lymphoma is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  cf. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
claimant submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

Where reduction of the disability evaluation that would 
result in a reduction or discontinuance of compensation 
payments is considered warranted, certain procedural 
requirements must be observed.  A rating proposing the 
reduction and setting forth all material facts and reasons 
must be prepared, and the veteran must be given notice of the 
proposed reduction, and reasons therefor, and he must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  38 C.F.R. § 3.105(e)(1999).

In this instance the veteran received notice of the proposed 
reduction and the reasons therefor, by letter dated in 
October 1992.  He was afforded an opportunity to have a 
predetermination hearing.  Following the requisite period of 
60 days for response, the evaluation was reduced by a rating 
action in December 1992, based on all pertinent evidence, to 
include that submitted by the veteran in opposition to the 
reduction.  Thus it appears that the RO did not violate the 
procedural requirements of 38 C.F.R. § 3.105(e).  Inasmuch as 
the reduction was taken within less than five years of the 
award of the 100 percent rating, it is not governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings. See 38 C.F.R. § 3.344(c) (1999).

The veteran's Non Hodgkin's lymphoma is evaluated under the 
provisions of Diagnostic Code 7715.  The regulations 
pertaining to the rating of hemic and lymphatic disabilities 
were revised effective October 23, 1995 during the pendency 
of the veteran's claim.  Therefore, the veteran is entitled 
to evaluation of his disability under either the previously 
existing regulations or the newly amended regulations, - 
whichever is determined to be more favorable in his 
individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); VAOPGCPREC. 11-97.  With regard to the newly revised 
rating criteria, the Board notes the recent holding of the 
United States Court of Veteran's Appeals (Court) in Rhodan v. 
West, 12 Vet. App. 55 (1998) that for any date prior to the 
effective date of the amended regulations, the Board may not 
apply the revised schedular criteria to a claim.  

Under the schedular criteria in effect prior to October 23, 
1995, Non Hodgkin's lymphoma was evaluated by analogy to the 
provisions of Diagnostic Code 7709, pertaining to Hodgkin's 
disease.  A 100 percent evaluation is provided for acute 
(malignant) types or chronic types of 's disease with 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  The 100 percent rating is continued for 1 
year following the cessation of surgical, X- ray, 
antineoplastic chemotherapy or other therapeutic procedure; 
thereafter, if there has been no local recurrence or invasion 
of other organs, the rating is to be based on residuals.  A 
60 percent evaluation applies if there is general muscular 
weakness with loss of weight and chronic anemia; or secondary 
pressure symptoms, such as marked dyspnea, edema with pains 
and weakness of extremity, or other evidence of severe 
impairment of general health.  A 30 percent evaluation 
applies if there is occasional low-grade fever, mild anemia, 
fatigability, or pruritus.

The newly revised criteria pertaining to Non Hodgkin's 
lymphoma provide a 100 percent rating with active disease or 
during a treatment phase.  The 100 percent rating is to be 
continued beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating is to be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of Sec.  3.105(e) of this chapter.  If there 
has been no local recurrence or metastasis, rate on 
residuals.

The medical evidence in this case shows the veteran's 
treatment for Non Hodgkin's lymphoma both chemotherapy and 
radiation therapy, were completed by November 1, 1991, with 
no evidence of subsequent treatment.  By January 1992 the 
assessment on CT scan was lymphoma, stable.  On VA 
examination conducted in July 1992 he had no related 
complaints except chronic peripheral neuritis with 
paresthesias and dysthesia of the feet secondary to the 
residuals of chemotherapy.  The impression was 1.  Non 
Hodgkin's lymphoma, stable without treatment on present 
examination.  2.  Peripheral neuritis of the lower 
extremities, secondary to chemotherapy for diagnosis #1, 
symptomatic.  

In accordance with the applicable schedular criteria, the 
veteran's 100 percent rating was continued until April 1, 
1993, well beyond the period of the one year following the 
cessation of therapy, as prescribed by the old regulations, 
and the 6 month period provided by the amended criteria.  
Although the service department physician who submitted a 
statement for the veteran noted the need for continued 
monitoring, and the presence of peripheral neuropathy related 
to residuals of chemotherapy, there is no evidence of active 
treatment for the disease itself, subsequent to November 
1991, and the record is devoid of evidence of recurrence or 
metastasis.  Further, the record reveals no evidence of 
general muscular weakness with loss of weight and chronic 
anemia; or secondary pressure symptoms, such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health, as required 
for a 60 percent rating under the old criteria.  Nor does the 
evidence demonstrate occasional low-grade fever, mild anemia, 
fatigability, or pruritus.  The only reference to such 
symptoms in the medical evidence is a negative notation in 
March 1995 records indicating the veteran was in complete 
remission, clinically, feeling well, with no fever, chills, 
sweats, bleeding or bruising.  The veteran's testimony that 
he gets down and cannot get up again related to his foot 
symptoms, does not constitute proof of fatigability related 
to Non Hodgkin's lymphoma.  Accordingly, the RO properly 
assigned ratings based upon residuals only as of April 1, 
1993.  

The requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor has been fully considered.  However, the medical 
evidence does not create a reasonable doubt regarding the 
severity of disability.  Rather, the preponderance of the 
evidence is against the veteran's claim for a continued 
compensable evaluation for Non Hodgkin's lymphoma.



ORDER

The reduction in the evaluation of the veteran's Non 
Hodgkin's lymphoma from 100 percent to noncompensable, 
effective April 1, 1993, was warranted, and the appeal for 
restoration of the prior rating is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals




 

